Title: To George Washington from William Heath, 9 April 1781
From: Heath, William
To: Washington, George


                        
                            Dear General,
                            West point, April 9. 1781.
                        
                        The last evening I was honored with yours of the 8th. I am happy to find your Excellency has been pleased to
                            take measures, which I hope will be effectual, for the forwarding the salted provisions from Connecticut. Unless they
                            arrive very speedily, we shall be much straitened. My apprehensions of want were encreased
                            yesterday by Mr Irvin the staff Commissary at New Windsor applying here for a supply of provisions—as it evidences every
                            post depending on the small magazine here for relief. Our stock of rum is exceedingly small—the fatigue we have in
                            prospect is very considerable, and much of it heavy—long faint days approaching, will absolutely require spirit for those
                            who will have to endure it: & it seems expedient that the Commissary take speedy measures to forward a quantity. I
                            submit it to your Excellency.
                        The reinforcement to your guard shall be sent tomorrow—the men shall be picked, & as far as we can
                            judge, such as may be confided in.
                        Capt. Pope who had the escort of the prisoners to Easton, I am told has returned. It is said he lost ten or
                            twelve prisoners—among them, Galloway, the serjeant-major of Moylands regiment. Shall I appoint a court of inquiry, or
                            court-martial to examine into Capt. Popes conduct? I do not remember which your Excellency signified to me verbally.
                        About seventy recruits arrived yesterday from Massachusetts and three deserters. Colo. Shepard writes me that
                            he was in hopes to forward another detachment in a few days. The discriptive lists are in the hands of the Deputy
                            Adjutant-general here, at present, from which the officers are transcribing them to the company book—when this is done,
                            shall the lists remain in the hands of Dep. Adjutant-general, or be sent to your Excellency? I have the honor to be With
                            the highest respect Your Excellency’s Most obedient servant,
                        
                            W. Heath
                        
                    